Citation Nr: 1550219	
Decision Date: 12/01/15    Archive Date: 12/10/15

DOCKET NO.  12-20 439	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for left ear hearing loss.

2.  Entitlement to an initial compensable rating for right ear hearing loss.


REPRESENTATION

Appellant represented by:	Tennessee Department of Veterans' Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and spouse



ATTORNEY FOR THE BOARD

John Kitlas, Counsel


INTRODUCTION

The Veteran served on active duty from May 1967 to May 1971.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a March 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

The Veteran provided testimony at a hearing before the undersigned Veterans Law Judge (VLJ) in July 2015.  A transcript of this hearing is of record.

For the reasons addressed in the REMAND portion of the decision below, the Veteran's claim for an initial compensable rating for service-connected right ear hearing loss is REMANDED to the Agency of Original Jurisdiction (AOJ).

As an additional matter, the Board notes that by a July 2015 application for benefits, the Veteran raised a claim of service connection for impotency.  However, a review of the record available for the Board's review does not reflect this claim has been adjudicated by the AOJ.  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.


FINDINGS OF FACT

The Veteran had a hearing loss disability of the left ear noted at the time of his entry into service, and the competent and credible evidence does not reflect it was aggravated therein.  


CONCLUSION OF LAW

The criteria for a grant of service connection for a hearing loss disability of the left ear are not met.  38 U.S.C.A. §§ 1110, 1131, 1153, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.306, 3.385 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminary Matters

VA has an obligation to notify claimants what information or evidence is needed in order to substantiate a claim, as well as a duty to assist claimants by making reasonable efforts to get the evidence needed.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).

The United States Court of Appeals for Veterans Claims (Court) has held that adequate notice, as required by 38 U.S.C. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim for VA benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).  In this case, the Veteran was sent pre-adjudication notice via a letter dated in May 2010, which is clearly prior to the March 2011 rating decision that is the subject of this appeal.  This letter, in pertinent part, informed the Veteran of what was necessary to substantiate a service connection claim, what information and evidence he must submit, what information and evidence will be obtained by VA, as well as the information and evidence used by VA to determine disability rating(s) and effective date(s) should service connection be established.

In view of the foregoing, the Board finds that the Veteran was notified and aware of the evidence needed to substantiate his left ear hearing loss claim and the avenues through which he might obtain such evidence, and of the allocation of responsibilities between himself and VA in obtaining such evidence.  Accordingly, there is no further duty to notify.  In any event, the Veteran has not demonstrated any prejudice with regard to the content or timing of any notice.  See Shinseki v. Sanders, 129 S.Ct.1696 (2009) (Reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination).

In addition, the Board finds that the duty to assist a claimant in the development of his or her case has been satisfied.  The Veteran's service treatment records are on file, as are various post-service medical records.  Further, the Veteran has had the opportunity to present evidence and argument in support of his claims, to include at the July 2015 Board hearing.  Nothing indicates the Veteran has identified the existence of any relevant evidence that has not been obtained or requested.  For example, he has not identified outstanding evidence which demonstrates his left ear hearing loss was incurred in or aggravated by his active service.  Moreover, he was accorded a VA medical examination regarding this case in October 2010, as well as a February 2011 addendum, which included an opinion that addressed the etiology of his left ear hearing loss.  VA examiners are presumed qualified to render competent medical opinion(s).  See Rizzo v. Shinseki, 580 F.3d 1288 (Fed. Cir. 2009).  As these opinions were based upon both a medical evaluation of the Veteran, and an accurate understanding of his medical history based upon review of his VA claims folder, the Board finds they are supported by an adequate foundation.  No competent medical evidence is of record which specifically refutes the findings of the VA examiner on this matter, and the Veteran has not otherwise identified any prejudice therein.  Accordingly, the Board finds that this examination is adequate for resolution of this case.  Consequently, the Board finds that the duty to assist the Veteran has been satisfied in this case.

With respect to the aforementioned July 2015 hearing, Bryant v. Shinseki, 23 Vet. App. 488 (2010), held that 38 C.F.R. 3.103(c)(2) requires that the RO official or VLJ who conducts a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the hearing, the VLJ accurately noted the nature of the Veteran's appellate claims, and asked questions to clarify the Veteran's contentions and medical treatment history.  Moreover, as detailed above, the Board has already determined the Veteran received adequate notice of the evidence needed to substantiate his left ear hearing loss claim, the avenues through which he might obtain such evidence, and of the allocation of responsibilities between himself and VA in obtaining such evidence.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), reversed on other grounds, 444 F.3d 1328 (Fed. Cir. 2006) (VA can demonstrate that a notice defect is not prejudicial if it can be demonstrated ... that any defect in notice was cured by actual knowledge on the part of the appellant that certain evidence (i.e., the missing information or evidence needed to substantiate the claim) was required and that the appellant should have provided it.); see also Overton v. Nicholson, 20 Vet. App. 427 (2006).  Finally, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2), nor has he identified any prejudice in the conduct of this hearing.  As such, the Board finds that, consistent with Bryant, the duties set forth in 38 C.F.R. 3.103(c)(2) have been satisfied. 

The Board notes that it has thoroughly reviewed the record in conjunction with this case.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence submitted by the appellant or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (The Board must review the entire record, but does not have to discuss each piece of evidence).  Rather, the Board's analysis below will focus specifically on what the evidence shows, or fails to show, on the claims.  See Timberlake v. Gober, 14 Vet. App. 122, 129 (2000) (Noting that the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt arises regarding service origin, such doubt will be resolved in the favor of the claimant.  Reasonable doubt is doubt which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102.  The question is whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which event the claim must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).  

Legal Criteria and Analysis

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table).  Service connection may also be established for certain chronic diseases that are present to a compensable degree within the first post-service year.  This presumption includes organic diseases of the nervous system such as sensorineural hearing loss.  38 C.F.R. §§ 3.307, 3.309(a).

Determinations as to service connection will be based on review of the entire evidence of record, to include all pertinent medical and lay evidence, with due consideration to VA's policy to administer the law under a broad and liberal interpretation consistent with the facts in each individual case.  38 U.S.C.A. § 1154(a); 38 C.F.R. § 3.303(a).

For the purpose of applying the laws administered by VA, impaired hearing is considered a disability when the auditory threshold in any of the frequencies 500, 1,000, 2,000, 3,000, or 4,000 Hertz is 40 decibels or greater; or when the auditory threshold for at least three of the frequencies 500, 1,000, 2,000, 3,000, or 4,000 Hertz is 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  Further, the Court has indicated that the threshold for normal hearing is between 0 and 20 decibels and that higher thresholds show some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  When audiometric test results at a veteran's separation from service do not meet the regulatory requirements for establishing a "disability" at that time, he may nevertheless establish service connection for a current hearing disability by submitting evidence that the current disability is causally related to service.  Hensley, 5 Vet. App. at 160.  

The Veteran essentially contends that he developed left ear hearing loss due to in-service noise exposure, to include military aircraft.  The Board notes that his account of such exposure is consistent with his service records, and that service connection was established for his right ear hearing loss based upon such exposure.

The Board notes, however, that there is evidence of pre-existing left ear hearing loss at the time of the Veteran's entry into active service.  For example, audiological evaluation conducted as part of his December 1966 enlistment examination revealed pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
6000
RIGHT
0
-10
-10
0
-10
-5
LEFT
5
25
35
25
30
0

The Board further notes that, prior to November 1967, audiometric results were reported in standards set forth by the American Standards Association (ASA).  Since November 1, 1967, those standards have been set by the International Standards Organization (ISO)-American National Standards Institute (ANSI).  In order to facilitate data comparison, the Board will convert the ASA standards to ISO-ANSI standards.  In pertinent part, this conversion requires the following additions to audiological results: 15 at 500 Hertz; 10 at 1000 Hertz; 10 at 2000 Hertz; 10 at 3000 Hertz; 5 at 4000 Hertz; and 10 at 6000 Hertz.)

The conversion from ASA to ISO-ANSI standards on the December 1966 audiological results are as follows:






HERTZ



500
1000
2000
3000
4000
6000
RIGHT
15
0
0
10
-5
5
LEFT
20
35
45
35
35
10

The examination report also contains a specific notation of defective hearing.  

In view of the foregoing, the Board finds that the Veteran had a hearing loss disability of the left ear that was noted at the time of his entry into active duty.

Inasmuch as there was a pre-existing hearing loss disability of the left ear, the Veteran is not entitled to a grant of service connection pursuant to the presumptive provisions of 38 C.F.R. §§ 3.307, 3.309(a), nor any other such presumptive provisions.  Moreover, where a preexisting disease or injury is noted on the entrance examination, 38 U.S.C.A. § 1153 provides that "[a] preexisting injury or disease will be considered to have been aggravated by active military, naval, or air service, where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease."  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).  For veterans who served during a period of war or after December 31, 1946, clear and unmistakable evidence is required to rebut the presumption of aggravation where the preservice disability underwent an increase in severity during service, and clear and unmistakable evidence includes medical facts and principles which may be considered to determine whether the increase is due to the natural progress of the condition.  38 C.F.R. § 3.306(b).  Temporary or intermittent flare-ups of symptoms of a preexisting condition, alone, do not constitute sufficient evidence for a non-combat veteran to show increased disability for the purposes of determinations of service connection based on aggravation under section 1153 unless the underlying condition worsened.  Davis v. Principi, 276 F. 3d 1341, 1346-47 (Fed. Cir. 2002); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).  

Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during and subsequent to service.  38 C.F.R. § 3.306(b).  The usual effects of medical and surgical treatment in service, having the effect of ameliorating disease or other conditions incurred before enlistment, will not be considered service connected unless the disease or injury is otherwise aggravated by service.  38 C.F.R. § 3.306(b)(1).

In this case, the Board notes that audiological evaluation conducted as part of a subsequent June 1968 service examination revealed pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
6000
RIGHT
10
5
10
5
5
25
LEFT
25
30
35
35
30
25

The examination also included a notation of hearing loss of the left ear (AS).

Finally, audiological evaluation conducted as part of the Veteran's March 1971 separation examination revealed pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
6000
RIGHT
10
5
0
15
15
15
LEFT
5
5
10
15
20
25

The Veteran was noted as having mild high frequency hearing loss, bilaterally.

The Board acknowledges that the March 1971 separation examination attributed the Veteran's hearing loss to work on the flight line, but this does not appear to acknowledge the findings of the December 1966 induction examination which demonstrated pre-existing left ear hearing loss.  Moreover, the results actually demonstrate improvement of left ear hearing acuity in all frequencies except 6000 from the time of his entry into service; and no change at 6000 from the time of the June 1968 examination.

The Board further notes that the October 2010 VA audio examiner noted that the Veteran's claims folder showed a pre-existing mild hearing loss for the left ear, and that at separation hearing was within normal limits.  In the subsequent February 2011 addendum, the examiner reiterated that the Veteran entered the service with what looked like a mild hearing loss in the left ear and exited the service with essentially hearing within normal limits.  The examiner noted that two things were possible - the Veteran had cerumen at the time of induction or the thresholds records in 1971 were not valid.  The examiner stated that there was no way to verify either scenario.  In addition, the examiner noted that converting the 1966 results to ISO standards showed them to be even worse, making the improvement in hearing recorded in 1971 even more signification.  The only finding that was consistent was that the threshold for 6000 got worse with either standard.  The examiner also noted that there were no other records of hearing tests from 1971 to 2010.  Therefore, the examiner stated that a decision could not be made without resort to speculation

The Court had held that an examiner's report that he or she cannot provide an opinion without resort to speculation is inadequate unless the examiner provides a rationale for that statement.  See Jones v. Shinseki, 23 Vet. App. 382 (2010).  As such, if the examiner is unable to offer an opinion, it is essential that the examiner provide a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided or whether the inability to provide the opinion is based on the limits of medical knowledge.  In this case, the VA examiner did provide rationale for this assertion in the February 2011 addendum.  Specifically, that after the passage of many years there is no way to determine whether there was any defect in the 1966 or 1971 audiological results; and no test results for many years after service until the 2010 examination results.  

The Board does take note of the fact that the December 1966 induction examination included a notation of defective hearing on the examination report itself.  Moreover, there continued to be audiological results and an examiner's notation of defective left ear hearing on the subsequent June 1968 examination.  Simply put, the fact that two separate examination reports within less than 2 years of another showed similar results of left ear hearing loss supports the conclusion that the Veteran had left ear hearing loss which pre-existed service.  Further, as noted above, the March 1971 audiological results actually demonstrate improvement of left ear hearing acuity in all frequencies except 6000 from the time of his entry into service.  The Board also reiterates that the VA examiner stated the record reflects a pre-existing mild hearing loss for the left ear at induction, and that at separation hearing was within normal limits.  Given this, it cannot be reasonably concluded a pre-service left hear hearing loss increased in severity during service.  

The Board further notes that even accepting the service record audiological results may have been unreliable, there is still no such results which demonstrate that the left ear hearing loss was found to exist for many years after service, which is evidence tending to weigh against any nexus with service.  

As an additional matter, the Board acknowledges that the Veteran intimated at his July 2015 hearing that his left ear hearing loss may have been aggravated by his service-connected right ear hearing loss.  The Board acknowledges that service connection may be established on a secondary basis for a disability caused or aggravated by a service-connected disability.  See 38 C.F.R. § 3.310.  However, nothing in the record indicates that is medically plausible, and nothing shows the Veteran has the requisite knowledge, skill, experience, training, or education to render a medical opinion.  In Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010) the Federal Circuit held in the context of a claimant contending secondary service connection that the claimant's own conclusory generalized statement that his service illness caused his present medical problems was not enough to entitle him to a medical examination.  If such a contention is not sufficient to warrant a medical examination, it is clear that it is not sufficient to warrant a grant of service connection.  

Under these circumstances, a basis upon which to grant service connection has not been presented and the appeal is denied.  




ORDER

Service connection for a hearing loss disability of the left ear is denied.


REMAND

The Board notes that the Veteran was accorded VA examinations in October 2010 and November 2011 which evaluated the severity of his hearing loss.  However, at his July 2015 Board hearing he indicated his hearing loss had increased in severity since the most recent examination.  Although the circumstances that would permit an increased rating are rare when the Veteran is service connected for hearing loss in only one ear, this contention is enough to trigger the duty to re-examine him.  

Accordingly, the case is REMANDED for the following action:

1.  Request the names and addresses of all medical care providers who have treated the Veteran for hearing loss since November 2011.  Even if the Veteran does not respond, determine if there are any VA treatment records for the pertinent period.

After securing any necessary release, obtain those records not on file.

2.  Notify the Veteran that he may submit lay statements from himself and from other individuals who have first-hand knowledge, and/or were contemporaneously informed of the nature, extent and severity of his right ear hearing loss symptoms and the impact of the condition on his ability to work.  The Veteran should be provided an appropriate amount of time to submit this lay evidence. 

3.  After obtaining any additional records to the extent possible, the Veteran should be afforded an examination to evaluate the current nature and severity of his service-connected right ear hearing loss.  The claims folder should be made available to the examiner for review before the examination.

In addition to objective test results, the examiner should fully describe the functional effects caused by the hearing disability in his or her final report and the impact of such on the Veteran's employability.  The examiner should also address whether, and to what extent, his hearing loss decreases his ability to communicate effectively with other people.  

A complete rationale for any opinion expressed should be provided, to include if the examiner determines an opinion cannot be provided without resort to speculation.

4.  After completing any additional development deemed necessary, readjudicate the issue on appeal in light of any additional evidence added to the records assembled for appellate review.  If the benefits requested on appeal are not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished a Supplemental Statement of the Case (SSOC), which addresses all of the evidence obtained after the issuance of the June 2012 SOC, and provides an opportunity to respond.  

The case should then be returned to the Board for further appellate consideration, if in order.  By this remand, the Board intimates no opinion as to any final outcome warranted.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


